IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,591


EX PARTE DANIEL ROY SETTLE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A13469-9907 IN THE 242nd DISTRICT COURT

FROM HALE COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to ten years' imprisonment.  The Seventh Court of Appeals
affirmed his conviction. Settle v. State, No. 07-03-00151-CR (Tex. App.-Amarillo, delivered May
14, 2004).  
	In this subsequent application, Applicant contends, inter alia, that he is actually innocent due
to a Brady (1) violation that occurred in this case.  Based upon our independent review of the record,
we find that material and exculpatory evidence was not disclosed to the Applicant in this case and
he is entitled to relief because he has met the threshold for a claim of innocence.  Schlup v. Delo, 513
U.S. 298 (1995).  
	Relief is granted.  The judgment in Cause No. A13469-9907 in the 242nd Judicial District
Court of Hale County is set aside, and Applicant is remanded to the custody of the Sheriff of Hale
County to answer the charges as set out in the indictment.  The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: June 29, 2011
Do Not Publish
1.  Brady v. Maryland, 373 U.S. 83 (1963).